BLD-138                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3700
                                      ___________

                                 JOSEPH A. SANTOS,
                                              Appellant

                                           v.

                    DOCTOR JIN BYUNCHAK; DOCTOR MINHI
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 2-13-cv-00961)
                     District Judge: Honorable Arthur J. Schwab
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 December 19, 2013
           Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                            (Opinion filed: January 6, 2014)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

       Pro se appellant Joseph A. Santos appeals from the District Court’s sua sponte

dismissal of his complaint with prejudice. Because his appeal does not present a

substantial question, we will summarily affirm the District Court’s judgment. See 3d Cir.

L.A.R. 27.4; I.O.P. 10.6.
       On April 1, 2013, while working in SCI Greene’s kitchen, Santos was pushing a

food cart when it slid and hit the wall, causing his finger to be smashed. He was

immediately seen by the defendants, who wrapped his finger and gave him ibuprofen.

They prescribed Santos a 24-day supply of ibuprofen, and instructed him to take 600

milligrams once a day. Santos filed a complaint pursuant to 42 U.S.C. § 1983, alleging

that the defendants violated his Eighth Amendment rights by providing inadequate

medical care. According to him, the defendants should have given him a larger quantity

and higher dosage of ibuprofen because of his pain. The Magistrate Judge recommended

that his complaint be dismissed for failure to state a claim. The District Court agreed and

sua sponte dismissed Santos’ complaint with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B)(ii) & 1915A(b)(1). This appeal followed.1

       We agree with the District Court that the allegations contained in Santos’

complaint do not plausibly state a claim that the defendants acted with deliberate

indifference to Santos’ medical needs by “recklessly disregard[ing] a substantial risk of

serious harm.” Giles v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009) (alteration in

original); see also Estelle v. Gamble, 429 U.S. 97, 106 (1976). Santos admits that the

defendants promptly responded by wrapping his finger and providing him with ibuprofen


1
 We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District
Court’s sua sponte dismissal of Santos’ complaint is plenary. See Allah v. Seiverling,
229 F.3d 220, 223 (3d Cir. 2000). To survive dismissal, a plaintiff’s complaint must
“contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
                                             2
for the pain and swelling. Furthermore, the exhibits attached to his complaint show that

when his initial prescription for ibuprofen ended, it was refilled for 30 additional days.

Additionally, Santos was prescribed aspirin to be taken every day on an ongoing basis.

While Santos may not have received the exact treatment he wanted, the record lacks any

indication of deliberate indifference. See Chance v. Armstrong, 143 F.3d 698, 703 (2d

Cir. 1998) (Eighth Amendment does not guarantee an inmate’s medical treatment of his

choice). Rather, as noted by the District Court, Santos’ claim constitutes a disagreement

with the type of care he was provided, see Monmouth Cnty. Corr. Inst. Inmates v.

Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987), and does not rise to the level of inadequate

medical care.

       In sum, the District Court properly dismissed Santos’ complaint for failure to state

a valid Eighth Amendment claim for inadequate medical care. Under the circumstances

presented, the District Court did not abuse its discretion in dismissing Santos’ complaint

without offering leave to amend. See Grayson v. Mayview State Hosp., 293 F.3d 103,

110-11 (3d Cir. 2002). Accordingly, for the foregoing reasons, we will summarily affirm

the District Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                              3